Citation Nr: 0121830	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  01-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as secondary to asbestos exposure.

2.  Entitlement to a compensable evaluation for hyperstartle 
response. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to July 
1945.

The instant appeal arose from an October 1999 rating decision 
which denied a claim for service connection for chronic 
obstructive pulmonary disease as a result of asbestos 
exposure.  That decision also granted service connection for 
hyperstartle response, or parasomnia, not otherwise 
specified, and assigned a noncompensable evaluation.

The appellant testified at a Video Conference hearing before 
the undersigned member of the Board of Veterans' Appeals 
(Board) in June 2001.


FINDING OF FACT

The veteran's service-connected hyperstartle response is 
manifested by jerking and waking startled from sleep.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected hyperstartle response have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9499-9423 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the hyperstartle response issue in this 
case.  This is true because the VA has already fulfilled the 
notice and duty to assist requirements of the VCAA.  All 
relevant facts have been properly developed to the extent 
possible.  The record includes the veteran's service medical 
records, VA treatment records, VA examination reports, 
written statements prepared by the appellant and his 
representative, and transcripts of testimony provided by the 
appellant at hearings in April 2000 and June 2001.  The 
appellant has not made the VA aware of any records relevant 
to the hyperstartle response claim that have not been 
associated with the claims folder.  As sufficient data exists 
to address the merits of the aforementioned claim, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the appellant in the development of that 
claim.

In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  He was 
advised in the January 2001 statement of the case of the 
pertinent regulations.  Under these circumstances, the Board 
finds that adjudication of the aforementioned issue on 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected hyperstartle response is 
currently rated as noncompensably disabling by analogy to 
Diagnostic Code 9423 for undifferentiated somatiform 
disorder.  38 C.F.R. § 4.130, Diagnostic Code 9423 (2000).  
Diagnostic Code 9423 provides for a noncompensable evaluation 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  In this regard, the Board notes 
that the veteran's representative, in the June 2001 hearing, 
suggested that the hyperstartle response would more 
appropriately be rated under a Diagnostic Code pertaining to 
a seizure disorder instead of its present rating analogous to 
a mental disorder.  See 38 C.F.R. §§ 4.120-4.122, 4.124a, 
Diagnostic Codes 8910-14 (2000).  Disabilities of the 
neurological system are to be rated based on the impairment 
of motor, sensory, or mental function.  38 C.F.R. § 4.120 
(2000).  The representative bases his assertions on the fact 
that the veteran experiences involuntary movements.  

The Board finds, however, that the somatiform disorder 
criteria which are presently used to rate the hyperstartle 
response are more appropriate than the seizure disorder 
criteria.  The Board bases this conclusion on the fact that 
the August 1999 VA neurological disorders examiner concluded 
that the veteran had "no history of any seizures or any 
seizure-like episodes."  Further, both the August 1999 
neurological examiner and the August 1999 mental disorders 
examiner concluded that the veteran's disorder was associated 
with sleep, as his hyperstartle response only occurred with 
sleep or dozing off.  The August 1999 neurological evaluation 
resulted in the conclusion that the hyperstartle response has 
not caused any neurological impairment, as neurological 
assessment was essentially normal.  For these reasons, the 
Board finds that the disorder should not be evaluated under 
the criteria applicable to the neurological system because 
the functions affected and the symptomatology are most 
similar to a mental disorder.  38 C.F.R. § 4.20 (2000).

The Board has reviewed all the pertinent evidence of record.  
The veteran has testified that as a result of his 
hyperstartle response, he fell off his bunk several times in 
service, giving himself contusions on the head, and he fell 
off a fire machine in service, causing his foot to be run 
over and injured.  He also reported hurting his arms and 
face.  He reported a time during treatment at a VA hospital 
in 1971, for a laceration to the hand caused by a fish fin, 
when he startled so strongly that a needle, which supplied 
him medication intravenously, came out of his arm.  He 
reported another incident in the 1990s when he fell out of a 
chair and skinned his arm against the fireplace.  He also 
said that he has been embarrassed when riding a bus and when 
in church by jumping up suddenly as a result of his 
hyperstartle response.

As noted above, disability evaluations are determined by 
assessing the average impairment of earning capacity caused 
by the disability.  In this regard, the veteran has not 
asserted that his employment was affected by his hyperstartle 
response.  The August 1999 mental disorders examination 
report noted that the veteran worked in a cotton mill for a 
few years after service and that for many years he worked 
simultaneously for the fire department and as a bailiff in 
the state court.  He also served as a city councilman for 15 
years.  He has never taken any antidepressants or antianxiety 
medication.  The examiner concluded that despite the problems 
associated with sleep, "during his life time . . . he has 
functioned extremely well . . . ."  He also concluded that 
the veteran "has been able to do well financially and has 
had strong interpersonal relationships."  He also said that 
the veteran "has functioned well in all areas and has been 
socially effective and generally satisfied with life except 
for the problem with parasomnia that has caused some 
interference."

In this case, the evidence does not support a rating in 
excess of 0 percent for hyperstartle response.  The 
hyperstartle response has been formally diagnosed, but the 
evidence does not show that the symptoms are severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  The evidence shows that 
the veteran was occupationally and socially very successful, 
at times holding down two challenging jobs and later working 
as an elected official for many years.  The Board finds that 
the criteria for the next higher, 10 percent, rating are not 
met because there is no evidence to show that the veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Further, the veteran has not shown that his symptoms 
are controlled by continuous medication as he has denied ever 
taking antianxiety or antidepressant medication.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase.  In Fenderson it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder and that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."

In this case, the RO granted service connection and 
originally assigned a 0 percent evaluation for hyperstartle 
response as of the date his claim to reopen was received, 
August 18, 1998.  38 C.F.R. § 3.400 (2000).  That rating has 
been confirmed and continued throughout the appeal period.  
The Board has reviewed all the evidence dating from the time 
his claim was filed and has determined that from that time to 
the present, the evidence has supported the 0 percent rating 
for his hyperstartle response.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).

Based on the foregoing, the claim for a compensable 
evaluation for hyperstartle response must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A claim for a compensable evaluation for hyperstartle 
response is denied.


REMAND


In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant contends, in substance, that he has a 
respiratory disorder that is related to his exposure to 
asbestos in service.  The veteran has undergone several VA 
examinations, and numerous VA chest X-ray reports show 
scarring in the left lower lung lobe.  A private physician's 
statement, dated in July 2000, concluded these abnormalities 
were consistent with asbestosis.  A January 1995 VA examiner 
indicated that it was possible that this scarring was 
secondary to asbestos exposure however it was not clear how 
that impacted the veteran's lung function.  A December 2000 
VA examiner noted that the veteran's pulmonary function test 
results, which showed mild to moderate restrictive disease, 
were consistent with his history of asbestosis.  In light of 
this evidence, the Board finds that a medical opinion is 
needed which addresses the relationship, if any, between the 
veteran's current respiratory problems and service, including 
asbestos exposure in service.

The veteran is hereby advised that, in the event he fails to 
report for a VA examination without good cause, his service 
connection claims will be decided based upon the evidence of 
record.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to his claim that 
has not already been made part of the 
record.  The RO should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  If 
the RO, after making reasonable efforts, 
is unable to obtain any of the adequately 
identified records sought, the RO shall 
notify the claimant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO should request a medical 
opinion from a VA physician which 
addresses whether it is at least as 
likely as not that any current diagnoses 
of respiratory disorders are causally 
related to service or to exposure to 
asbestos in service.  The veteran should 
be afforded a VA examination if one is 
deemed necessary in order to provide the 
requested opinion.  The claims folder and 
a copy of this remand must be made 
available to, and reviewed by, the 
physician.  The physician should provide 
complete rationales for all conclusions 
reached.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, as amended, are fully 
complied with and satisfied. 

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



